COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00347-CV


IN RE DERICK DUNCAN                                                   RELATOR




                                    ----------

                         ORIGINAL PROCEEDING
                   TRIAL COURT NO. 0713718D 0402719D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Relator seeks a writ of mandamus to compel Tarrant County District Clerk

Tom Wilder to transmit copies of Relator’s application for writ of habeas corpus,

any answers filed, the convicting court’s finding, and any related filings to the

Texas Court of Criminal Appeals in accordance with article 11.07 of the Texas

Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(c)

      1
       See Tex. R. App. P. 47.4.
(West 2015). The intermediate courts of appeals have no authority to issue a

writ of mandamus against a district clerk unless the clerk is interfering with the

court’s jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West 2004) (providing

that intermediate courts of appeals may only issue writs of mandamus against

district and county judges or as necessary to enforce their jurisdiction); In re

Brooks, No. 02-11-00192-CV, 2011 WL 2436751, at *1 (Tex. App.—Fort Worth

June 15, 2011, orig. proceeding). The intermediate courts of appeals do not

have jurisdiction over matters related to article 11.07 applications for writs of

habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07, §§ 3, 5; In re

McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding) (“Article 11.07 contains no role for the courts of appeals; the only

courts referred to are the convicting court and the Court of Criminal Appeals.”).

      As Relator does not raise a complaint that the district clerk is interfering

with this court’s jurisdiction, we dismiss his petition for writ of mandamus for lack

of jurisdiction. See In re Guajardo, No. 03-11-00821-CV, 2012 WL 254675, at *1

(Tex. App.—Austin Jan. 25, 2012, orig. proceeding) (dismissing relator’s petition

for writ of mandamus for lack of jurisdiction when relator sought to compel district

clerk to transmit habeas application and related filings to Court of Criminal

Appeals); In re Brooks, 2011 WL 2436751, at *1 (same).

      Because we dismiss Relator’s petition for writ of mandamus for lack of

jurisdiction, we likewise dismiss his motion concerning Rule 2 of the Texas Rules



                                         2
of Appellate Procedure and his motion concerning the appointment of appellate

counsel.



                                               PER CURIAM

PANEL: WALKER, GARDNER, and GABRIEL, JJ.

DELIVERED: November 12, 2015




                                     3